Citation Nr: 1220749	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for hiatal hernia. 

2.  Entitlement to a compensable rating for chronic strain of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from January 1975 to July 1980 and October 1981 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part of the October 2005 decision, the RO denied a compensable rating for both the service-connected hiatal hernia and low back disorder.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a compensable rating for the chronic strain of the lumbosacral spine is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran does not have a current diagnosis of hiatal hernia and it is not  shown to be manifested by persistently recurrent gastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial arm or shoulder pain.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.114 including Diagnostic Code 7346 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in June 2005.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the July 2008 Statement of the Case (SOC) and a June 2008 letter.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the June 2008 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in October 2005 and April 2008.  The Board notes that the Veteran's representative stated in a May 2012 brief that the Veteran's last VA examinations was in October 2005, and that this examination was too old and did not adequately reflect the current severity of the Veteran's service-connected disabilities; however, the Veteran's last VA examination was in April 2008.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, however, there is no indication that the findings from the last examination in April 2008 are  not too old for evaluating this issue, and the Veteran's representative has not stated how the Veteran's hiatal hernia has increased in severity since the April 2008 VA examination.  Thus, the Board finds that a remand is not warranted for the issue of a compensable rating for the service-connected hiatal hernia and that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The October 2005 rating decision continued the Veteran's non-compensable disability rating for his service-connected hiatal hernia.  The Veteran is currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7346.

Hiatal hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The rating criteria are as follows.  A rating of 10 percent is awarded with two or more of the symptoms for the 30 percent evaluation of less severity.  A rating of 30 percent may be assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent may be awarded for symptoms of pain, vomiting, material weight loss or hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

The terms "severe," "considerable," and "of lesser severity" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's hiatal hernia.  In order to warrant a compensable rating the Veteran's hiatal hernia must be manifested by two or more of the symptoms for the 30 percent evaluation of less severity; these symptoms are persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  However, at the Veteran's October 2005 and April 2008 VA examinations the Veteran denied nausea and weight change; the Board notes that the Veteran did state in April 2008 that he did lose 35 pounds but that this was the result of his diabetes mellitus and that he gained it back.  At the October 2005 VA examination the Veteran reported one occasion of having vomited ten hours after eating, but denied epigastric pain, pyrosis, hematemis, any significant symptoms, and any treatment.  He also denied dysphagia for solids and occasional dysphagia for liquids but could not quantify how often.  In addition, an April 2008 Barium test revealed no hiatal hernia.  Thus, the Board finds that the Veteran does not have a diagnosis of hiatal hernia, and he does not appear to have any of the following symptoms associated with the criteria for assigning a compensable rating for hiatal hernia: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.   Therefore, a compensable rating is denied. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's hiatal hernia is contemplated by the rating criteria.  At the last examination the Veteran did not have any hiatal hernia and there is no evidence of hospitalization.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a compensable rating for the service-connected hiatal hernia.  There is no evidence that the Veteran currently has a diagnosis of hiatal hernia.  In addition, it is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.   Thus, a compensable rating for hiatal hernia is not warranted. 

ORDER

Entitlement to a compensable rating for hiatal hernia is denied.

 
REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to a compensable rating for chronic strain of the lumbosacral spine. 

As noted above, the Veteran's representative stated in a May 2012 brief that the Veteran's last VA examinations involving the spine were in October 2005, and that these examinations were too old and did not adequately reflect the current severity of the Veteran's service-connected disabilities; however, the Veteran's last VA examination was in April 2008.  The Board notes that the Veteran should still be afforded a new VA examination because the range of motion for his lumbosacral spine went from 90 degrees in October 2005 to 85 degrees in April 2008 VA.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his chronic strain of the lumbosacaral spine.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment; the Board notes that there are not many treatment records on file prior to April 2008 and none since April 2008. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all pertinent treatment records for the entire appeal period. 

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the current severity of his chronic strain of the lumbosacral spine.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should address each of the following:

A) The VA examiner should discuss the current nature and severity of the Veteran's arthritis of the lumbar spine.  

B) The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

1) In particular, the examiner should identify the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  
  
2) The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.  

3) The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


